FILE COPY




        BRIAN QUINN                                                             BOBBY RAMIREZ
         Chief Justice              Court of Appeals                                Clerk

      PATRICK A. PIRTLE
            Justice                Seventh District of Texas
       JUDY C. PARKER            Potter County Courts Building                 MAILING ADDRESS:
                                                                                 P. O. Box 9540
           Justice                501 S. Fillmore, Suite 2-A                       79105-9540

      LAWRENCE M. DOSS            Amarillo, Texas 79101-2449
           Justice                                                               (806) 342-2650
                                 www.txcourts.gov/7thcoa.aspx

                                      October 12, 2021

Hillary Netardus                                Franklin McDonough
Attorney at Law                                 District Attorney
P.O. Box 50652                                  P.O. Box 1592
Amarillo, TX 79159                              Pampa, TX 79066
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:         Case Numbers: 07-21-00200-CR, 07-21-00201-CR
            Trial Court Case Numbers: 4897, 4898

Style:      Jaimie Parker Jernigan v. The State of Texas

Dear Counsel:

         The Court has this day entered the attached Order in the referenced appeals.

                                                           Very truly yours,
                                                           Bobby Ramirez
                                                           Bobby Ramirez, Clerk

cc:        Honorable Steven R. Emmert (DELIVERED VIA E-MAIL)
           Karen Morris (DELIVERED VIA E-MAIL)
           Janice Hoelting (DELIVERED VIA E-MAIL)
           Sherri Jones (DELIVERED VIA E-MAIL)